Citation Nr: 1425457	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to November 1957 and from January 1958 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007  rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012 the Veteran withdrew his request for a Board hearing.  

In June 2012, the Board determined that the criteria were not met for filing a substantive appeal from the reduction of the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court reversed the Board's June 2012 determination that the Veteran failed to timely file a Substantive Appeal from the March 2007 rating decision and remanded the matter for the Board to adjudicate the merits of the Veteran's appeal.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The April 2014 brief from the Veteran's representative is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran's psychophysiological musculoskeletal reaction and dementia associated with alcoholism was rated 100 percent for more than five years when the RO, in a March 2007 rating decision, reduced the rating to 50 percent effective June 1, 2007.

2. At the time of the March 2007 rating decision, the evidence did not show sustained and material improvement in the service-connected disability.

3. In a March 2011 rating decision, the RO recharacterized the psychiatric disorder as somatization disorder with dysthymia and alcohol abuse (formerly psychophysiological musculoskeletal reaction and dementia associated with alcoholism) and increased the rating to 100 percent effective March 17, 2010.  


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for psychophysiological musculoskeletal reaction and dementia associated with alcoholism from June 1, 2007 to March 16, 2010 is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.343(a), 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is restoring the 100 percent rating, the question of whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) need not be addressed.  Similarly, as the Board is granting the benefit sought, further discussion of the notice and assistance requirements of the VCAA is unnecessary.

Law and Regulations

The 100 percent rating for the Veteran's psychophysiological musculoskeletal reaction and dementia associated with alcoholism was awarded by the RO in a May 1996 rating decision effective from January 24, 1989, and was reduced effective June 1, 2007 by the RO in the March 2007 rating decision.  

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344(a) note that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b) .

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) .

The regulation governing rating reductions in cases where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343.  This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id.  

The Veteran's service-connected psychophysiological musculoskeletal reaction and dementia associated with alcoholism initially was rated by the RO under the provisions of Diagnostic Code 9505 under the General Rating Formula for Psychoneurotic Disorders in effect prior to November 1996.  On October 8, 1996, the VA published a final rule, effective November 7, 1996, to amend the section of the Schedule for Rating Disabilities dealing with mental disorders.  61 FR 52695, Oct. 8, 1996.

Under the General Rating Formula for Psychoneurotic Disorders in effect prior to November 7, 1996, a 100 percent is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment. 

Effective November 7, 1996, the General Rating Formula for Mental Disorders provide a 100 percent rating, where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name. 

Subsequent to the 1996 revision, the Veteran's service-connected psychophysiological musculoskeletal reaction and dementia associated with alcoholism has been rated under Diagnostic Codes 9421-9310 under the General Rating Formula for Mental Disorders.

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

GAF scores of 60 to 71 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well, and has some meaningful relationships.

Analysis

The 100 percent rating for the Veteran's psychophysiological musculoskeletal reaction and dementia associated with alcoholism was awarded by the RO in a May 1996 rating decision effective January 24, 1989, and was reduced effective June 1, 2007, more than 5 years later.  Accordingly, the requirements under 38 C.F.R. 
§§ 3.343, 3.344(a) and (b) apply in the instant case.

By way of history, in a rating decision in April 1965 the RO initially granted service connection for a psychophysiological musculoskeletal reaction.  In the May 1996 rating decision, it was indicated that the Veteran's psychiatric disorder had been productive of severe social and industrial impairment.  It was noted that prior to the 1988 revision of 38 C.F.R. § 4.132 for mental disorders, an individual whose industrial impairment was rated as severe received a 50 percent rating, however after the revision a 70 percent rating was warranted for severe impairment.  Thus the RO found clear and unmistakable error with previous rating decisions and increased the rating to 70 percent effective January 24, 1989, one year prior to the date the Veteran's claim was received.  Further, as the Veteran was found to be unemployable due to his service-connected mental disorder, the RO applied 38 C.F.R. § 4.16(c), in effect at that time, which provided that in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or maintaining substantially gainful employment, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  Lastly, the RO granted service connection for dementia associated with alcoholism as related to the service-connected psychophysiological musculoskeletal reaction and included it in the evaluation to support the 100 percent rating.  

Evidence in support of the 100 percent rating granted in the May 1996 rating decision includes private and VA records and examinations.  A private evaluation in July 1991 shows a diagnosis of dementia associated with alcoholism and a GAF score of 40.  The examiner, a clinical psychologist, opined that the Veteran could not do any job and was totally and permanently disabled.  In August 1992, the same private examiner stated that even without dementia and alcoholism the Veteran would be totally disabled due to his psychophysical musculoskeletal reaction.  He reiterated in January 1996 that dementia with psychophysiological reaction totally disabled the Veteran.  On VA examination in May 1992, the Veteran reported that he had paranoid ideation as well as auditory hallucinations.  His GAF score was 60.  The examiner stated that the Veteran's complaints could be associated with alcoholic hallucinosis, organic mood and anxiety disorder, and dementia associated with alcoholism.  He concluded that the Veteran reported significant cognitive impairments and exhibited constructional difficulties, personality change, impaired abstraction abilities, all of which point to a diagnosis of dementia from whatever cause.  On VA examination in June 1993, the GAF score was 40 and the examiner also concluded that the Veteran was chronically and totally incapacitated by his illness.  In December 1993, the same VA examiner opined that the Veteran was totally unemployable by virtue of his alcoholic delirium and dementia.  
On VA examination in March 1996, the examiner found that the Veteran's thought processes were concrete and generally disjointed, memory was impaired, judgment was poor, and insight was nonexistent.  He assigned a GAF score of 40 and noted that the case was extremely complicated and convoluted with areas of manipulation, evasiveness, and vagueness that vacillated from report to report.  He opined that the Veteran's psychophysiological musculoskeletal reaction caused or worsened any alcohol abuse or dementia.  

On VA examination November 2004, the examiner stated that the Veteran did not have suicidal or homicidal thoughts and was able to maintain minimal personal hygiene.  He was alert and oriented to place and time.  There was no evidence of depression or anxiety and the Veteran described significant short term and long term memory problems.  The examiner stated the Veteran continued to drink up to 1/5 a day and needed a payee/fiduciary to help with his funds.  The examiner further noted that psychophysiological musculoskeletal reaction is not a diagnosis used in the medical community and the Veteran appeared to have a somatization type of disorder.  Given that the Veteran drank 1/5 of alcohol per day, the examiner opined that his problems were more likely than not alcohol related.  The examiner concluded that the Veteran was not capable of obtaining or retaining employment and assigned a GAF score of 40.  

In a memorandum in April 2005, the VA Office of Inspector General (VAOIG), Criminal Investigations Divisions, in San Diego, CA, stated that since approximately 2002 the Veteran was an active licensed bail agent, managed a multi-unit apartment complex, and was an in-home caretaker for a disabled adult.  In a memorandum in April 2006, the VAOIG further stated that the Veteran worked all 3 vocations since 2004.  A witness provided information that the Veteran rarely drank alcohol and that the Veteran was good driver.  Documents from the California Department of Insurance licensing database printed in November 2006 show that the Veteran had a bail license since 2001.  

On VA examination in November 2006, the Veteran reported problems with disorientation and forgetfulness.  He drank hard liquor when he could not get medication.  He stated he owned a bail bond business and his only duties were to sign off on documents.  He occasionally drove to make bail, but usually the clerk or employee would do the driving.  He stated that he often did not go to his office and did not care about what he was doing or where he was supposed to be.  

Objective findings show that the Veteran was well groomed, thoughts were well organized, and was somewhat irritable when pressed to characterize his symptoms.  He had difficult interpreting 3 proverbs and 2 minutes later could remember no parts of any of the 3 proverbs.  He had difficulty computing simple change problems and even with some encouragement and explanation he made very simple mistakes.  The examiner opined that the observed mental status abnormalities were inconsistent with the Veteran's report that he owned and signed documents for a bail bond company.  He further stated that the Veteran's limited ability to characterize his symptoms, his defensiveness, and extremely poor performance on mental status testing, were suggestive of symptom exaggeration.   The Veteran was found competent to manage his funds.  The examiner concluded that the diagnosis of psychosomatic back pain under the present DSM standards would be diagnosed as somatization disorder, however it was difficult to evaluate the severity of his pain as the Veteran had difficulty characterizing it and supplementary evidence suggested that it was more functional than he reported.  Likewise the severity of his dementia was difficult to evaluate as the Veteran performed more poorly on mental status than one would expect.  Similarly it was difficult to clarify how much alcohol the Veteran was actually digesting.  His general GAF score was 62.  

The RO in a rating decision in November 2006 proposed to reduce the 100 percent evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 30 percent.  In a January 2007 rating decision the RO proposed to reduce the rating to 50 percent as the disorder was continuously rated at 50 percent for 20 years or more.  In both the December 2006 cover letter to the November 2006 rating decision the January 2007 cover letter to the January rating decision, the RO notified the Veteran that his medical records were reviewed and there was "some improvement" in his psychophysiological musculoskeletal reaction and dementia associated with alcoholism.  On this basis the RO proposed to reduce his evaluation from 100 percent.  

Based on the evidence of record, the Board finds that the reduction from the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent was not proper.  First, the evidence does not show sustained improvement.  Private medical opinions subsequent to the November 2006 VA examination are contrary to the VA examiner's findings.  On February 2, 2007, Dr. A.R.K. opined that the Veteran was affected with a chronic paranoid schizophrenia and his symptoms included auditory hallucinations, paranoid thinking, delusional thinking, depressed mood, and severe anxiety.  He concluded that the Veteran was gravely disabled.  On February 12, 2007 Dr. A.R.K. opined that the Veteran had total occupational impairment with impairment in thought process, impairment in judgment, impairment in abstract thinking, significant memory deficit, and intermittent disability to perform activities of daily living.  On February 16, 2007, Dr. J.D. stated that the Veteran entered therapy on January 15, 2007 presenting depression, anxiety, agitation, and paranoid delusions.  He had brain damage due to alcoholism and a mental status evaluation showed a significant decree of dementia.  Dr. J.D. diagnostic impression included schizophrenia paranoid-type and the GAF score was 60.  Dr. J.D. concluded that the Veteran required assistance to perform activities of daily living and had extensive occupational and social deficits due to gross impairment in thought processes and communications, persistent paranoid delusions, and auditory hallucinations.  The Board recognizes that the private opinions show both dementia, for which service connection has been granted, and diagnosis of schizophrenia paranoid-type, for which service connection has not been granted.  However as it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Second, as the record shows conflicting evidence at the time of the reduction in March 2007, the evidence did not clearly warrant the conclusion that sustained improvement was demonstrated.  See 38 C.F.R. § 3.344.  

Third, the record did not establish any material improvement that was obtained while the Veteran was working or actively seeking work.  See 38 C.F.R. § 3.343.  As discussed above, on VA examination in November 2006, the Veteran reported that he did not actively work in his bail business and other employees ran the business.  An internet report from http://www.manta.com/coms2/dnbcompany _fltr32, printed in February 2007, shows that the Veteran was the owner of a bail bonds company, which had 2 employees.  A statement was received in August 2010 from the office manager of the Veteran's bail bond company, S.W.  S.W. stated that she was a licensed bail agent and ran daily affairs of the business.  She stated the Veteran was seriously ill and unable to run or operate the business.  She noted that she and another employee handle clients, processed paperwork, and monitored court commitments of the client.  As for the Veteran's other 2 vocations noted in the April 2005 VAOIG memorandum, namely managing a multi-unit apartment complex and being in-home caretaker for a disabled adult, the evidence of record does not show material improvement in the service-connected psychophysiological musculoskeletal reaction and dementia associated with alcoholism while the Veteran was performing work associated with these 2 vocations.  

Fourth, in December 2006 and January 2007 the RO proposed to reduce the 100 percent rating based on "some improvement" in the service-connected psychophysiological musculoskeletal reaction and dementia associated with alcoholism, which does not meet the standard of material improvement under 38 C.F.R. § 3.343.  

Lastly, the RO's subsequent adjustment in the March 2011 rating decision of the Veteran's rating to 100 percent for somatization disorder with dysthymia and alcohol abuse (formerly psychophysiological musculoskeletal reaction and dementia associated with alcoholism ) confirms that sustained improvement and material improvement were not established.

Failure to consider and apply the provisions of 38 C.F.R. §§ 3.343, 3.344, renders the rating reduction void ab initio.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a)  and 3.344(a) was void ab initio).  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. §§ 3.343, 3.344 in its reduction of the evaluation for the service-connected psychophysiological musculoskeletal reaction and dementia associated with alcoholism from 100 percent to 50 percent effective from June 1, 2007, the Board finds that the March 2007 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board has no legal option but to restore the 100 percent schedular evaluation for the Veteran's psychophysiological musculoskeletal reaction and dementia associated with alcoholism effective from June 1, 2007 to March 16, 2010.  


ORDER

Restoration of a 100 percent evaluation for  psychophysiological musculoskeletal reaction and dementia associated with alcoholism is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


